           Case 2:20-cv-00381-RSL-TLF Document 16 Filed 08/10/20 Page 1 of 2



1

2

3

4                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
5                                     AT TACOMA

6    CALEB GUTTING,
                                                         Case No. C20-381 RSL-TLF
7                            Plaintiff,
            v.                                           ORDER GRANTING LEAVE TO
8                                                        AMEND COMPLAINT
     SEA CON LLC,
9
                             Defendants.
10

11          Plaintiff’s original complaint was filed on March 10, 2020. Dkt. 1. The Court

12   issued a Scheduling Order on July 9, 2020 requiring the parties to seek to leave to

13   amend by July 3, 2020. Dkt. 13. On July 17, 2020, following the parties’ first exchange

14   of responses to discovery, plaintiff filed this motion to amend his complaint. Dkt. 14.

15   Defendants are not opposed to plaintiff’s motion to amend. Dkt. 15.

16          Under Fed. R. Civ. P. 15(a), after 21 days from the date when the initial

17   complaint was served, “a party may amend [its] pleading only by leave of court or by

18   written consent of the adverse party; and leave shall be freely given when justice so

19   requires.” Deciding whether to grant leave to amend, the Supreme Court has offered the

20   following guidance:

21          In the absence of any apparent or declared reason—such as undue delay,
            bad faith or dilatory motive on the part of the movant, repeated failure to
22          cure deficiencies by amendments previously allowed, undue prejudice to
            the opposing party by virtue of allowance of the amendment, futility of
23          amendment, etc.—the leave sought should, as the rules require, be “freely
            given.”
24

25
     ORDER GRANTING LEAVE TO AMEND COMPLAINT -
     1
           Case 2:20-cv-00381-RSL-TLF Document 16 Filed 08/10/20 Page 2 of 2



1          Foman v. Davis, 371 U.S. 178, 182 (1962). Of these factors, consideration of

2    prejudice to the opposing party carries the greatest weight. Eminence Capital, LLC v.

3    Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003).

4          Accordingly, the Court GRANTS plaintiff’s motion to amend. The Clerk is directed

5    to docket the proposed amended complaint (see Dkt. 14-1) and defendants shall file a

6    response to the amended complaint within fourteen (14) days.

7

8
           Dated this 10th day of August, 2020.
9

10


                                                    A
11

12                                                  Theresa L. Fricke
                                                    United States Magistrate Judge
13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER GRANTING LEAVE TO AMEND COMPLAINT -
     2
